Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the Request for Continued Examination
(RCE) filed on 09/02/2022.
Claims 1-2, 4-8, 10-20 and 22-23 are pending.
	Claims 1, 8 and 13 are amended.
	Claims 22-23 are new. 
	Claims 3, 9 and 21 are canceled. 
A request for continued examination under 37 C.F.R. § 1.114, including the fee
set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since
this application is eligible for continued examination under 37 C.F.R. § 1.114, and the
fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous
Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's
submission has been entered.
Remarks
	Applicant’s arguments (“Remarks”) filed on 09/02/2022 have been considered, however, they are unpersuasive in part, and moot in part due to the new reference (Lu - Pub. No. US 2020/0059407 A1) being used in the current rejection. 
Regarding the Prior Art Rejections
Applicant argues that Wang does not disclose configuring an association relationship between a first management function unit (MFU) and a first management data function unit (MDFU). Examiner respectfully disagrees. 
Wang ¶ [0085] discloses a third NF [first MFU] transmitting intimacy information. Wang ¶ [0073], discloses that the intimacy information includes identity of the data center [first MDFU] where the NF is stored. Therefore, this intimacy information configures a relationship between the NF transmitting the intimacy information and the data center that stores the NF. Furthermore, the NF receiving the intimacy information uses this association information to make determination as to the relationship between the NF sending the intimacy information and another NF (for example, if both NFs are stored in the same data center the relationship between the NFs is strong). See ¶ [0075], “if the intimacy information of the second NF comprises the data center information and the second NF and the third NF or the sub-instance of the third NF are located in the same data center, then they may have a high intimacy, otherwise they may have a low intimacy.” Therefore, it is clear that Wang discloses configuring an association relationship between a network function and the data center in which it is stored. 
Wang furthermore discloses the MDFU including a management data center. Wang [0073], intimacy information comprises information such as data center information, “the data center information may comprise the identity of data center in which the second NF is located”
The remaining arguments are moot due to the new reference, (Lu - Pub. No. US 2020/0059407 A1), being used in the current rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 10-20 and 22-23 are rejected under 35 U.S.C. §103 as being unpatentable over Wang (Pub. No. US 2020/0396132 A1) in view of Lu (Pub. No. US 2020/0059407 A1)

Regarding claim 1, Wang teaches a communications apparatus configured to implement a management service function unit, the communications apparatus comprising: a processor; and a memory configured to store computer readable  instructions that, when executed by the processor, cause the communications apparatus to: receive an association relationship configuration request (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first NF [management service function unit] which stores the intimacy information), wherein the association relationship configuration request carries association information, the association information is used to configure an association relationship between a first management function unit and a first management data function unit, and the first management data function unit is configured to store management data corresponding to the first management function unit (Wang [0073], intimacy information comprises information such as data center information which stores data of the NF, and network slice information -- the data center information may comprise the identity of data center [first management data function unit] in which the second NF is located; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”); the first management data function unit includes a management data center (Wang [0073], intimacy information comprises information such as data center information, “the data center information may comprise the identity of data center in which the second NF is located”; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”), and the management service function unit includes a management service management function (Wang ¶¶ [0084]-[0085], first NF is a management service management function that stores instance information – See Applicant’s Specification ¶ [0097], “The management service function unit may be a management service management function (management service management function, MSMF). The MSMF may store instance information of another function unit.”); receive a first query request (Wang ¶ [0086], service discovery request is received from a second NF), wherein the first query request carries instance information of the first management function unit or instance indication information of the first management function unit (Wang ¶ [0086], first NF receives a service discovery request with intimacy information from the second NF; see also ¶ [0087], service discovery request from second NF is used to match second NF to third NF stored in data center based on the intimacy information and therefore the query contains instance indication information of the first management function unit; see also ¶ [0075], “if the intimacy information of the second NF comprises the data center information and the second NF and the third NF or the sub-instance of the third NF are located in the same data center, then they may have a high intimacy”), and the first query request indicates to query the first management data function unit corresponding to the first management function unit (Wang ¶ [0087], service discovery request from second NF is used to match second NF to third NF stored in data center; see also ¶ [0090], the first NF sends a discovery response to the second NF located at the data center and therefore queries the first management data function unit); and determine instance information of the first management data function unit, wherein the instance information of the first management data function unit corresponds to the instance information of the first management function unit or determine instance information that is of the first management data function unit and that corresponds to the instance indication information of the first management function unit (Wang ¶ [0086]-[0088], service discovery request is received from a second NF and is used to match second NF to third NF stored in data center; see also ¶ [0088]; see also ¶ [0095], regarding utilizing network slices for intimacy information and therefore determining instance indication information of the first management data function unit [network slice that corresponds to the second and third NFs]).
Although Wang teaches a plurality of network functions transmitting intimacy information to a management network function to facilitate service discovery (see paragraph above and Wang ¶¶ [0003], [0020]), Wang does not explicitly teach a network slice management function (NSMF), a network slice subnet management function (NSSMF), or a network function management function.
However, Lu teaches the first management function unit includes any of a network slice management function (NSMF) (Lu ¶ [0130], “The network slice management function (NSMF) module is responsible for receiving a network slice requirement sent by a CSMF”), a network slice subnet management function (NSSMF) (Lu ¶ [0131], “The network slice subnet management function (NSSMF) module receives a requirement for a network slice subnet instance from the NSMF”), and a network function management function (Lu ¶ [0132], “The network function management (NFM) module is configured to manage an NF”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and the specific network functions in Lu because this is merely combining prior art elements (the function discovery method specified in Wang, specific network functions of SNMF, NSSMF, NFM in Lu) according to the known methods (incorporating SNMF, NSSMF in core network to manage 5G slicing was known before the effective filing date of the claimed invention) to yield predictable results (managing slices in 5G). MPEP 2143 (I).

Regarding claim 2, Wang and Lu teach the communications apparatus according to claim 1. Wang furthermore teaches wherein the association relationship configuration request is an association relationship configuration request of the first management function unit, the association information comprises the instance information of the first management data function unit or the association relationship configuration request is an association relationship configuration request of the first management data function unit, and the association information comprises the instance information of the first management function unit or the instance indication information of the first management function unit (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information; see also ¶ [0073], the intimacy information may comprise the data center where the NF is located and network slice information; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”).
Wang and Lu teach all the limitations of claim 4 as indicated with regard to claim 2 .

Regarding claim 5, Wang and Lu teach the communications apparatus according to claim 1. Wang furthermore teaches a sending module, wherein the sending module is configured to send the instance information of the first management data function unit to the first management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information).

Regarding claim 6, Wang and Lu teach the communications apparatus according to claim 1. Wang furthermore teaches wherein the instance information of the first management function unit comprises at least one of: an instance identifier of the first management function unit, an Internet Protocol (IP) address of an instance of the first management function unit, or a fully qualified domain name (FQDN) of the instance of the first management function unit; (Wang ¶ [0073], intimacy information includes NF Type; see also ¶ [0004], “NF profile may include NF instance identifier (ID), NF type, Public Land Mobile Network (PLMN) ID, network slice related identifier(s), Fully Qualified Domain Name ( FQDN) or IP address of NF, NF capacity information, names of supported services, endpoint information of instance(s) of each supported service, etc.”); or the instance indication information of the first management function unit comprises at least one of: provider information of the first management function unit, location information of the first management function unit, or type information of a management object of the first management function unit; and the instance information of the first management data function unit comprises at least one of: an instance identifier of the first management data function unit, an IP address of the first management data function unit, or an FQDN of the first management data function unit.

Regarding claim 7, Wang and Lu teach the communications apparatus according to claim 1. Wang furthermore teaches wherein the management data corresponding to the first management function unit is data of a management object of the first management function unit (Wang ¶ [0004], “NF profile may include NF instance identifier (ID), NF type, Public Land Mobile Network (PLMN) ID, network slice related identifier(s), Fully Qualified Domain Name ( FQDN) or IP address of NF, NF capacity information, names of supported services, endpoint information of instance(s) of each supported service, etc.”), the data of the management object comprises instance data of the management object or performance or fault data of the management object (Wang ¶ [0004], “NF profile may include NF instance identifier (ID), NF type, Public Land Mobile Network (PLMN) ID, network slice related identifier(s), Fully Qualified Domain Name ( FQDN) or IP address of NF, NF capacity information, names of supported services, endpoint information of instance(s) of each supported service, etc.”), and the instance data of the management object comprises at least one of: association data of the management object, a type of the management object, a status of the management object, a location of the management object, a capacity of the management object, an abstract feature of the management object, provider information of the management object, an identity ID of the management object, an Internet Protocol (IP) address of the management object, and an fully qualified domain name (FQDN) of the management object (Wang ¶ [0004], “NF profile may include NF instance identifier (ID), NF type, Public Land Mobile Network (PLMN) ID, network slice related identifier(s), Fully Qualified Domain Name ( FQDN) or IP address of NF, NF capacity information, names of supported services, endpoint information of instance(s) of each supported service, etc.”)

Regarding claim 8, Wang teaches a communications apparatus configured to implement a management function unit, comprising: a processor; and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the communications apparatus to: determine association information (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information), wherein the association information comprises instance information of a first management data function unit, the association information is used to configure an association relationship between a first management function unit and the first management data function unit, and the first management data function unit is configured to store management data corresponding to the first management function unit (Wang [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information, see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”), the first management data function unit includes a management data center (Wang [0073], intimacy information comprises information such as data center information, “the data center information may comprise the identity of data center in which the second NF is located”; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”); and send an association relationship configuration request to a management service function unit, wherein the association relationship configuration request carries the association information (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information), and the management service function unit includes a management service management function (Wang ¶¶ [0084]-[0085], first NF is a management service management function that stores instance information – See Applicant’s Specification ¶ [0097], “The management service function unit may be a management service management function (management service management function, MSMF). The MSMF may store instance information of another function unit.”).
Although Wang teaches a plurality of network functions transmitting intimacy information to a management network function to facilitate service discovery (see paragraph above and Wang ¶¶ [0003], [0020]), Wang does not explicitly teach a network slice management function (NSMF), a network slice subnet management function (NSSMF), or a network function management function.
However, Lu teaches the first management function unit includes any of a network slice management function (NSMF) (Lu ¶ [0130], “The network slice management function (NSMF) module is responsible for receiving a network slice requirement sent by a CSMF”), a network slice subnet management function (NSSMF) (Lu ¶ [0131], “The network slice subnet management function (NSSMF) module receives a requirement for a network slice subnet instance from the NSMF”), and a network function management function (Lu ¶ [0132], “The network function management (NFM) module is configured to manage an NF”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and the specific network functions in Lu because this is merely combining prior art elements (the function discovery method specified in Wang, specific network functions of SNMF, NSSMF, NFM in Lu) according to the known methods (incorporating SNMF, NSSMF in core network to manage 5G slicing was known before the effective filing date of the claimed invention) to yield predictable results (managing slices in 5G). MPEP 2143 (I).

Regarding claim 10, Wang and Lu teach the communications apparatus according to claim 8. Wang furthermore teaches wherein the instructions further cause the communications apparatus to: send a first query request to the management service function unit, wherein the first query request carries instance information of the first management function unit or instance indication information of the first management function unit, and the first query request indicates to query the first management data function unit corresponding to the first management function unit (Wang ¶ [0070], service discovery request is received from the second NF; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information; see also ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”); receive the instance information of the first management data function unit sent by the management service function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information); and send, to the first management data function unit, the management data corresponding to the first management function unit  (Wang ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF). 

Regarding claim 11, Wang and Lu teach the communications apparatus according to claim 10. Wang furthermore teaches receive a management data query request sent by a second management function unit, wherein the management data query request indicates to query the management data corresponding to the first management function unit (Wang ¶ [0070], service discovery request is received from the second NF); and send, to the second management function unit, the instance information of the first management data function unit wherein the instance information corresponds to the first management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information).

Regarding claim 12, Wang and Lu teach the communications apparatus according to claim 10. Wang furthermore teaches wherein the instructions further cause the communications apparatus to: send a management data query request to a third management function unit, wherein the management data query request indicates to query management data corresponding to the third management function unit (Wang ¶ [0070], service discovery request is received from the second NF); receive instance information that is of a second management data function unit corresponding to the third management function unit and that is sent by the third management function unit, wherein the second management data function unit is configured to store the management data corresponding to the third management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information); send a management data query request to the second management data function unit; and receive the management data that corresponds to the third management function unit and that is sent by the second management data function unit (Wang ¶ [00882], target NF for services is selected).

Regarding claim 13, Wang teaches a system, comprising: a first server including: a processor, and a memory and a second server including: a processor, and a memory, wherein the first server is configured to implement a first management function unit, the second server is configured to implement a management service function unit, the first management function unit is configured to: determine association information (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information), wherein the association information comprises instance information of a first management data function unit, the association information is used to configure an association relationship between the first management function unit and the first management data function unit, and the first management data function unit is configured to store management data corresponding to the first management function unit (Wang [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”), the first management data function unit includes a management data center (Wang [0073], intimacy information comprises information such as data center information, “the data center information may comprise the identity of data center in which the second NF is located”; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”), and the management service function unit includes a management service management function (Wang ¶¶ [0084]-[0085], first NF is a management service management function that stores instance information – See Applicant’s Specification ¶ [0097], “The management service function unit may be a management service management function (management service management function, MSMF). The MSMF may store instance information of another function unit.”); send an association relationship configuration request to the management service function unit, wherein the association relationship configuration request carries the association information (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information); the management service function unit is configured to: receive the association relationship configuration request (Wang ¶ [0085], third NF [first management function unit] determines and transmits intimacy information to a first network function [management service function unit] which stores the intimacy information); receive a first query request (Wang ¶ [0086], service discovery request is received from a second NF), wherein the first query request carries instance information of the first management function unit or instance indication information of the first management function unit (Wang ¶ [0086], first NF receives a service discovery request with intimacy information from the second NF; see also ¶ [0087], service discovery request from second NF is used to match second NF to third NF stored in data center based on the intimacy information and therefore the query contains instance indication information of the first management function unit; see also ¶ [0075], “if the intimacy information of the second NF comprises the data center information and the second NF and the third NF or the sub-instance of the third NF are located in the same data center, then they may have a high intimacy”), and the first query request indicates to query the first management data function unit corresponding to the first management function unit (Wang ¶ [0087], service discovery request from second NF is used to match second NF to third NF stored in data center; see also ¶ [0090], the first NF sends a discovery response to the second NF located at the data center and therefore queries the first management data function unit); and determine, based on the query first request and the association information, the instance information of the first management data function unit, wherein the instance information of the first management data function unit corresponds to the instance information of the first management function unit; or determine, based on the first query request and the association information, the instance information of the first management data function unit, wherein the instance information of the first management data function unit corresponds to the instance indication information of the first management function unit (Wang ¶ [0086]-[0088], service discovery request is received from a second NF and is used to match second NF to third NF stored in data center; see also ¶ [0088]).
Although Wang teaches a plurality of network functions transmitting intimacy information to a management network function to facilitate service discovery (see paragraph above and Wang ¶¶ [0003], [0020]), Wang does not explicitly teach a network slice management function (NSMF), a network slice subnet management function (NSSMF), or a network function management function.
However, Lu teaches the first management function unit includes any of a network slice management function (NSMF) (Lu ¶ [0130], “The network slice management function (NSMF) module is responsible for receiving a network slice requirement sent by a CSMF”), a network slice subnet management function (NSSMF) (Lu ¶ [0131], “The network slice subnet management function (NSSMF) module receives a requirement for a network slice subnet instance from the NSMF”), and a network function management function (Lu ¶ [0132], “The network function management (NFM) module is configured to manage an NF”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wang and the specific network functions in Lu because this is merely combining prior art elements (the function discovery method specified in Wang, specific network functions of SNMF, NSSMF, NFM in Lu) according to the known methods (incorporating SNMF, NSSMF in core network to manage 5G slicing was known before the effective filing date of the claimed invention) to yield predictable results (managing slices in 5G). MPEP 2143 (I).

Regarding claim 14, Wang and Lu teach the system according to claim 13. Wang furthermore teaches wherein the association relationship configuration request is an association relationship configuration request of the first management data function unit, the association information comprises the instance information of the first management function unit or the instance indication information of the first management function unit (Wang ¶ [0085], third NF transmits intimacy information to a first network function; see also [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”); or the association relationship configuration request is an association relationship configuration request of the first management data function unit, the association information comprises the instance information of the first management function unit or the instance indication information of the first management function unit.

Regarding claim 15, Wang and Lu teach the system according to claim 13. Wang furthermore teaches wherein the association information comprises the instance information of the first management function unit and the instance information of the first management data function unit (Wang ¶ [0085], third NF transmits intimacy information to a first network function; see also [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information; see also ¶ [0085], “The intimacy information of the third NF or the sub-instance of the third NF may be similar to that of the second NF as described above”); or the association information comprises the instance indication information of the first management function unit and the instance information of the first management data function unit.

Regarding claim 16, Wang and Lu teach the system according to claim 13. Wang furthermore teaches wherein the first management function unit is further configured to: send the first query request to the management service function unit (Wang ¶ [0085], third NF transmits intimacy information to a first NF); and receive the instance information of the first management data function unit from the management service function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information); send, to the first management data function unit, the management data corresponding to the first management function unit (Wang ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF); and the management service function unit is further configured to send the instance information of the first management data function unit to the first management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information). 

Regarding claim 17, Wang and Lu teach the system according to claim 16. Wang furthermore teaches receive a management data query request sent by a second management function unit, wherein the management data query request indicates to query the management data corresponding to the first management function unit (Wang ¶ [0070], service discovery request is received from the second NF); and send, to the second management function unit, the instance information of the first management data function unit, wherein the instance information corresponds to the first management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information).

Regarding claim 18, Wang and Lu teach the system according to claim 16. Wang furthermore teaches send a management data query request to a third management function unit, wherein the management data query request indicates to query management data corresponding to the third management function unit (Wang ¶ [0070], service discovery request is received from the second NF); receive instance information that is of a second management data function unit corresponding to the third management function unit and that is sent by the third management function unit, wherein the second management data function unit is configured to store the management data corresponding to the third management function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information which stores data of the second NF, and network slice information); send a management data query request to the second management data function unit and receive the management data that corresponds to the third management function unit and that is sent by the second management data function unit (Wang ¶ [00882], target NF for services is selected).

Wang and Lu teach all the limitations of claims 19-20 as asserted above with regard to claims 6-7, respectively.

Regarding claim 22, Wang and Lu teach the communication apparatus according to claim 1. Wang furthermore teaches wherein when the first management function unit generates management data, instance information of the first management data function unit configured to store the management data corresponding to the first management function unit is obtained from the management service function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information).

Regarding claim 23, Wang and Lu teach the communication apparatus according to claim 1. Wang furthermore teaches wherein the management service function unit sends the instance information of the first management data function unit to the first management function unit, and the first management function unit sends management data corresponding to the first management function unit to the first management data function unit (Wang ¶ [0082], “the first NF may send a service discovery response to the second NF… the service discovery response may comprise information of the intimacy between the second NF and the at least one third NF or the at least one sub-instance of the third NF”; see also ¶ [0073], intimacy information comprises information such as data center information, “the data center information may comprise the identity of data center in which the second NF is located”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Gregory P. Tolchinsky
/G.P.T./Examiner, Art Unit 2456             

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                                                            
9/12/2022